COLEMAN, Justice.
This is an appeal from a decree denying a motion to dissolve a temporary injunction. § 757, Title 7, Code 1940.
Appellees obtained an order enjoining the Alabama Alcoholic Beverage Control Board, and others, from revoking a liquor license which had been issued to the corporate appellee.
The motion to dissolve takes the point that the bill of complaint is without equity. On authority of Southall v. Stricos Corporation, ante p. 156, 153 So.2d 234, this point is well taken, and the court erred in denying the motion to dissolve.
Reversed and Remanded.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.